Dahling, J.,
dissenting. Officer D. M. Grossmeyer testified that the initial stop and detention of appellee’s vehicle were predicated on the lack of observable license plates. After determining that appellee possessed a temporary tag, Grossmeyer inquired into the status of appellee’s driver’s license. A computer check of appellee’s driver’s license revealed that his driving privileges had been suspended. A computer recheck produced the same results.
At this point in the detention, probable cause existed for the arrest of appellee for no valid operator’s license. As a consequence, the subsequent search of the passenger compartment of appellee’s vehicle was within the guidelines of the Fourth Amendment. New York v. Belton (1981), 453 U.S. 454, states at page 460 that, “when a policeman has made a lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.”
Grossmeyer testified:
“Q. And what was your reason for stopping this automobile?
“A. There was [s-ic] no plates on the front or rear, visible.
“Q. And as a result of seeing no plates on either the front or the rear, you pulled the car over?
“A. Yes, I did sir.
“Q. And what did you do at that point?
“A. I approached the car, and I observed a 30 day tag laying [sic] on the back of the back deck of the vehicle.
“Q. At what point were you able to see the 30 day tag he had?
“A. You had to walk right up on [sic] it. You couldn’t see inside. Actually, you had to get out, walk up, and look in through the back window.
“Q. As a result of seeing a 30 day tag laying [sic] by the back window, what did you do?
“A. I requested registration information and identification from the driver. * * *
* *
“Q. And did he produce his driver’s license?
“A. Yes, he did.
“Q. What if anything did you do with the driver’s license?
“A. By that time I walked back to my police unit and requested information on the individual as far as driving record, the validity of his driver’s license, and any record. * * *
u* * *
“A. It came back from the Bureau of Motor Vehicles that the individual in question had no driving privileges until I believe ’82, September of ’82. He was under suspension.
“Q. As a result of learning, or discovering this information, what did you do?
“A. I walked back up to the vehicle, requested that he step out of the car.
*65“I advised him he was being placed under arrest, because he didn’t have a driver’s license.
“I then told him to stand — he was searched against the side of the car, and at that point after I patted him down; he was up against the car, I looked inside the vehicle and by checking underneath the seat I found a loaded weapon.
“Q. What type of weapon?
“A. It was a .44 Special. I think it was a Charter Arms.
“Q. So it is your testimony that when you discovered that his license was under suspension that you decided to place him under arrest?
“A. Absolutely, sir.
“Q. And after you placed him under arrest, you patted him down?
“A. Right.
“Q. And after you patted him down you searched under, or where did you find the gun again?
“A. It was under the driver’s seat. If you are sitting behind the seat, between your legs, on the floor, under the seat. It was in a leather holster. * *
Judge Burt Griffin, the trial judge below, fairly summarized the testimony as follows:
“So that the record may be clear, let me state the facts are that on February 19, 1981 that somewhere around 5:40 p.m. on Broadway Avenue in the City of Maple Heights, police officer Grossmeyer, of the Maple Heights Police Department saw a 1973 Oldsmobile proceeding in an opposite direction from him on Broadway, and he noticed that the front plate had no, that there were no front license plates [sic] visible.
“As the car passed him he turned to look at it, could not see any rear license plates [sic], so he did a U-turn, came up behind it, still could not see a rear license plate, and ordered the car stopped.
“When Officer Grossmeyer got out of his automobile and walked towards the car he got to the back of the car, he saw a thirty day tag lying horizontally on the back deck inside the back window of the automobile.
“This the officer believed was a violation of State requirements that a license plate, temporary license plate, like any license plate, must be visible.
“At that time, because in his experience, as he used it, temporary license plates can be misused, he decided to inquire further to ascertain whether this man was entitled to use the temporary license plate, and find out whether the driver was in fact the owner of the car, since it also was his experience that part of the misuse of temporary license plates is that they are used on cars that are either stolen, or used to commit crimes, so the police officer then asked the defendant for his driver’s license.
“It is to be noted at this point there was in the automobile the defendant’s nine year old daughter.
“The license plate was produced. The police officer checked it out by radio, back to his station, where then was made an entry in the computer *66system that the State of Ohio provided, and it came back that, told via radio, that the computer had reported that the man was driving without driving privileges, that his driver’s license had been suspended.
“At the request of the defendant he then checked again to see if this was still accurate, and a second check also produced proof that that license had been suspended, and in fact the license had been suspended at that time, although it subsequently developed that the State of Ohio conceded that they had improperly suspended his license.
“At that point, therefore, the officer concluded that he had to take the defendant into custody, and he patted him down for a search, and planned to transport him back to the police station.
“After the pat down search, the officer checked the automobile, searched the inside of the automobile, and where [sic] he found a gun under the driver’s seat, in a holster under the front seat, driver’s side of the automobile. * * *”
Apparently, the majority of this court feel that once the officer observed the temporary tag he should have let appellee go on his way. In my view, it was totally proper for the officer to ask for appellee’s driver’s license and to run a computer check.
I would hold that the trial court properly denied the motion to suppress and (after appellee’s no contest plea) found appellee guilty. The judgment of the court of appeals discharging appellee should be reversed.